Mathews, J.
delivered the opinion of the court. This case presents only a dispute as to the proper location of a grant of land to Texada, the grantee from the Spanish government, under whom, as vendees, the defendants and appellees claim.
Their right, to be quieted in the possession of the disputed premises, is not contested, on the ground of a superior title in the plaintiff and appellant, as opposed to the grant above cited, should it appear that it had been properly located. This is a question of fact, which depends on the testimony in the case, and has been, after due examination in the district court, decided in favour of the appellees, which decision, in our opinion is correct.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.